A demand is not necessary to precede the action of detinue, and need not be proved on the trial. As to one of the negroes sued for, he was sold by direction of the plaintiffs and by the marshal after the institution of this action to satisfy an execution against the estate of Sheppard. It is no answer to say he was in the defendant's possession at the time of the action. There should be at this time a right of possession in the plaintiff; otherwise, he ought to recover.
Verdict for defendant.
NOTE. — As to necessity of a demand to support detinue, seeAnonymous, ante, 136, and the cases referred to in the note.
Cited: Morgan v. Cone, 18 N.C. 238.